Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 12/16/2021.
Claim Status
2.	Claims 1-2, 8-9, and 15-16 have been currently amended.
Response to Arguments
3.	The applicant’s arguments filed 12/16/2021 have been considered, but moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 2-6 of the remarks segment) that the cited prior art fails to teach or suggest "detecting an orientation for the computer system over a period of time":
	According to the broadest reasonable interpretation of the term “orientation”, which is determining a position and/or direction of an entity, the examiner maintains that it would be obvious that the collection and a user’s mobile device’s geographical location, current external temperature and humidity (among other factors) at that particular geographical location of the user’s mobile device (although the temperature determined by prior art reference Potkonjak et al is drawn to an external temperature at the location of the user’s mobile device, the external temperature at the location of the user’s mobile device affects the temperature of the surface of the user’s mobile device, which can be interpreted as a temperature for at least a portion of the computer system, according to the broadness of the claimed limitation), in regards to the claimed detecting a computer system’s orientation over a period of time because (as stated previously and according to the broadness of the term “orientation”) the collection of data pertaining to current geographical of the user’s mobile device (as disclosed in par [0025], lines 12-14 of previously cited Potkonjak et al) would have to determine the position of the user’s mobile device, which is known as one of the broadest reasonable interpretations of the terms “orientation” and  “determining an orientation for the computer system”. 

B.	In response to the applicant’s argument (disclosed on pg. 2-6 of the remarks segment) that the cited prior art fails to teach or suggest "determining a user activity currently being performed by a user of the computer system based on a determination that the orientation and the temperature detected over the period of time correspond with a stored data pattern indicative of the user activity":
	In light of the amended claim language, see newly cited prior art reference Pang et al (US 10,146,329), which discloses (see col. 5, lines 60-67 and col. 6, lines 14-22 of Pang et al) determining user device movement correlating to speed detected when determining whether or not the user carrying the device is walking, running, cycling, etc. (e.g., determination of the orientation of a user computing system) and (see col. 6, lines 10-22 of Pang et al), which discloses temperature sensing to determine the temperature of the surface of the device being held by a user (e.g., the temperature detected over the period of time), (see fig. 2, ’76 & ‘104, col. 2, lines 15-25 and lines 45-47, col. 5, lines 50-55, and col. 20, lines 19-21 of Pang et al) e.g., data corresponding with a stored data pattern indicative of the user activity), (also see col. 4, lines 31-36, col. 6, lines 14-22 and col. 13, lines 35-45 of Pang et al), which discloses the pattern data corresponding to speed or device orientation of movement of the device and the motion context may be drawn to device conditions, such as the temperature, device orientation, or sustained speed of motion of the device (e.g., the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Potkonjak et al (US 2010/0248706) in view of Slaby et al (US 2012/0068952), further in view of Pang et al (US 10,146,329).
	Regarding claim 1, Potkonjak et al teaches a computer system comprising: 
a processor (fig. 2, ‘201); 
fig. 2, ‘202) to cause the computer system to perform operations comprising: 
detecting an orientation for the computer system over a period of time (par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location);
Slaby et al further teaches initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al because incorporating the teachings of Slaby et al provides improved mobile device condition detection capabilities (as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Pang et al further teaches determining a user activity currently being performed by a user of the computer system based on a determination that the orientation (col. 5, lines 60-67 and col. 6, lines 14-22 , which disclose determining user device movement correlating to speed detected when determining whether or not the user carrying the device is walking, running, cycling, etc.) and the temperature detected over the period of time (col. 6, lines 10-22, which discloses temperature sensing to determine the temperature of the surface of the device being held by a user) correspond with a stored data pattern indicative of the user activity (fig. 2, ’76 & ‘104, col. 2, lines 15-25 and lines 45-47, col. 5, lines 50-55, and col. 20, lines 19-21, which disclose storing collected movement patterns corresponding to motion context, which includes temperature and speed of motion of the device, motion event of a user device, including speed, acceleration, and orientation of the device), the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (col. 4, lines 31-36, col. 6, lines 14-22 and col. 13, lines 35-45, which discloses the pattern data corresponding to speed or device orientation of movement of the device and the motion context may be drawn to device conditions, such as the temperature, device orientation, or sustained speed of motion of the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Pang et al with the teachings of Slaby et al and Potkonjak et al because incorporating the features of classifying user device movement patterns to associate with motion events, used to determine acceleration, movements, direction and orientation of a device (as disclosed in col. 13, lines 35-45 of Pang et al), where detecting motion context/motion events is also drawn to conditions, such as current temperature associated with the device (as disclosed in col. 6, lines 15-22 & col. 18, lines 51-56 of Pang et al), would taught by Slaby et al and Potkonjak et al) are in possession of the hand of a physical user, along with sensing whether or not the mobile device user is performing a specified motion (walking, running cycling, etc.).             
Regarding claim 2, Potkonjak et al teaches wherein the settings change comprises a preference defined by the user (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 3, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 4, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 5, Potkonjak et al teaches wherein the operations further comprise: 
par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 6, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 7, Slaby et al further teaches wherein detecting the orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing a first physical orientation for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 8, Potkonjak et al teaches a method comprising: 
detecting an orientation for the computer system over a period of time (par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location);
Slaby et al further teaches Slaby et al further teaches initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Pang et al further teaches determining, by a processor, a user activity currently being performed by a user of the computer system based on a determination that the orientation (col. 5, lines 60-67 and col. 6, lines 14-22 , which disclose determining user device movement correlating to speed detected when determining whether or not the user carrying the device is walking, running, cycling, etc.) and the temperature detected over the period of time (col. 6, lines 10-22, which discloses temperature sensing to determine the temperature of the surface of the device being held by a user) correspond with a stored data pattern indicative of the user activity (fig. 2, ’76 & ‘104, col. 2, lines 15-25 and lines 45-47, col. 5, lines 50-55, and col. 20, lines 19-21, which disclose storing collected movement patterns corresponding to motion context, which includes temperature and speed of motion of the device, motion event of a user device, including speed, acceleration, and orientation of the device), the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (col. 4, lines 31-36, col. 6, lines 14-22 and col. 13, lines 35-45, which discloses the pattern data corresponding to speed or device orientation of movement of the device and the motion context may be drawn to device conditions, such as the temperature, device orientation, or sustained speed of motion of the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Pang et al with the teachings of Slaby et al and Potkonjak et al because incorporating the features of classifying user device movement patterns to associate with motion events, used to determine acceleration, movements, direction and orientation of a device (as disclosed in col. 13, lines 35-45 of Pang et al), where detecting motion context/motion events is also drawn to conditions, such as current temperature associated with the device (as disclosed in col. 6, lines 15-22 & col. 18, lines 51-56 of Pang et al), would provide Slaby et al and Potkonjak et al with the upgraded feature of determining whether or not the mobile devices (taught by Slaby et al and Potkonjak et al) are in possession of the hand of a physical user, along with sensing whether or not the mobile device user is performing a specified motion (walking, running cycling, etc.).             
Regarding claim 9, Potkonjak et al teaches wherein the settings change comprises a preference defined by the user (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 10, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 

Regarding claim 11, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 12, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 13, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 

Regarding claim 14, Slaby et al further teaches wherein detecting the orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing a first physical orientation for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing a second physical orientation for the computer system during the period of time, the first accelerometer data being different that the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 15, Potkonjak et al teaches a non-transitory computer-readable medium (fig. 2, ‘202) storing executable instructions thereon, which, when executed by a processor (fig. 2, ‘201), cause the processor to perform operations comprising: 
par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Slaby et al further teaches initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al because incorporating the teachings of Slaby et al provides improved mobile device condition detection capabilities (as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Pang et al further teaches determining a user activity currently being performed by a user of the computer system based on a determination that the orientation (col. 5, lines 60-67 and col. 6, lines 14-22 , which disclose determining user device movement correlating to speed detected when determining whether or not the user carrying the device is walking, running, cycling, etc.) and the temperature detected over the period of time (col. 6, lines 10-22, which discloses temperature sensing to determine the temperature of the surface of the device being held by a user) correspond with a stored data pattern indicative of the user activity (fig. 2, ’76 & ‘104, col. 2, lines 15-25 and lines 45-47, col. 5, lines 50-55, and col. 20, lines 19-21, which disclose storing collected movement patterns corresponding to motion context, which includes temperature and speed of motion of the device, motion event of a user device, including speed, acceleration, and orientation of the device), the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (col. 4, lines 31-36, col. 6, lines 14-22 and col. 13, lines 35-45, which discloses the pattern data corresponding to speed or device orientation of movement of the device and the motion context may be drawn to device conditions, such as the temperature, device orientation, or sustained speed of motion of the device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Pang et al with the teachings of Slaby et al and Potkonjak et al because incorporating the features of classifying user device movement patterns to associate with motion events, used to determine acceleration, movements, direction and orientation of a device (as disclosed in col. 13, lines 35-45 of Pang et al), where detecting motion context/motion events is also drawn to conditions, such as current temperature associated with the device (as disclosed in col. 6, lines 15-22 & col. 18, lines 51-56 of Pang et al), would provide Slaby et al and Potkonjak et al with the upgraded feature of determining whether or not the mobile devices (taught by Slaby et al and Potkonjak et al) are in possession of the hand of a walking, running cycling, etc.).             
Regarding claim 16, Potkonjak et al teaches wherein the settings change comprises a preference defined by the user (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 17, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 18, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 19, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 20, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220103